Concurring Opinion.
Poché, J.
Without yielding any of my views as expressed in my dissenting opinion in the case between the same parties in the 35th Annual p. 672, and believing now as I did then that the property donated by Paul Tulane for the purpose of education of the white youth in the city of New Orleans, is exempt from taxation under the provisions of Article 207 of the Constitution, irrespective of the subsequent contract between the Board of Administrators and the State of Louisiana under the provisions of the Act of the General Assembly of 1884, I concur in the opinion and decree in this case.